EXHIBIT 8.1 Andrew T. Solomon (AS 9200) Gretchen S. Silver (GS 1534) SULLIVAN & WORCESTER LLP 1290 Avenue of the Americas, 29th Fl. New York, NY 10104 (212) 660-3000 Attorneys for Plaintiff UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK x PROFESSIONAL OFFSHORE OPPORTUNITY FUND, LTD., a company registered under the laws of the British Virgin Islands, Plaintiff-Judgment Creditor, -against- AMEREX GROUP, INC., a Delaware corporation, Defendant-Judgment Debtor : x 08-CIV-5643 (SAS) ECF CASE RESTRAINING NOTICE To:Amerex Group, Inc. 1105 N.
